DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addis et al. (US Publication 2011/0284216 A1; hereinafter “Addis”) in view of Borst et al. (US Publication 2006/0048941 A1; hereinafter “Borst”).

In regards to claim 1, Addis discloses: A system (as disclosed in at least abstract and figure 2) for use in a well (as introduced in at least abstract and paragraph [0005]), comprising: 
a well casing (at least 5A) having an interior surface (of at least 5A) and an exterior surface (of at least 5A; as shown in at least figure 2); 
a male inductive coupler (at least 16) positioned at a desired interior location within the well casing along the interior surface (at least paragraphs [0017-0019, 0023-0027] and figure 2 introduces “The tubing 7 is inserted into the non-magnetic casing section 5A as illustrated by arrow 18 such that the inductive couplers 15 and 16 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly 8 via the cable assembly 12 to the surface monitor unit 11”), the male inductive coupler comprising a male inductive coupler coil (at least paragraphs [0017-0019, 0023-0027] and figure 2 introduces “The wireless data and/or power transmission link may comprise at least one pair of substantially coaxial inductive couplers which each comprise a coiled electrical cable”); and 
a female inductive coupler (at least 15) separate from the well casing, sized to slide along the exterior surface (at least paragraphs [0017-0019, 0023-0027] introduces “A sensor assembly 8 is mounted in a support sleeve 9, which is secured to the outer surface of a casing section 5A of the well casing 5, which support sleeve 9 substantially fills an annular space surrounding the well casing 5 within a region where the well 1 traverses the crude oil and/or natural gas containing formation 2”; Examiner notes that element 9 has the capability of being slid along the exterior surface of the well casing 5A in light of its size, as shown in at least figure 2), and positioned at a desired exterior location external to the well casing along the exterior surface (as shown in at least figure 2), the female inductive coupler comprising a female inductive coupler coil (at least paragraphs [0017-0019, 0023-0027] and figure 2 introduces “The wireless data and/or power transmission link may comprise at least one pair of substantially coaxial inductive couplers which each comprise a coiled electrical cable”); 
the female inductive coupler coil being generally radially aligned with the male inductive coupler coil to enable inductive transfer of signals across the well casing (at least paragraphs [0017-0019, 0023-0027] and figure 2 introduces “The tubing 7 is inserted into the non-magnetic casing section 5A as illustrated by arrow 18 such that the inductive couplers 15 and 16 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly 8 via the cable assembly 12 to the surface monitor unit 11”).
Nonetheless, Addis is explicitly silent in regards to: a female coupler separate from the well casing, sized to slide along the exterior surface.
The teachings of Borst introduce a female coupler (at least 50) separate from the well casing (of at least 36), sized to slide along the exterior surface (at least figures 2-5 and paragraphs [0041-0053] introduces the female inductive coupler 50 to be placed via sliding over the exterior surface of the casing tubular).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Addis to include for a female coupler separate from the well casing, sized to slide along the exterior surface taught by Borst as it would be obvious to try the modification as there are a finite number of ways to secure the two elements. With that being said, it has been held that rationales that support a conclusion of obviousness include, but not limited to, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

In regards to claim 2, Addis further discloses: wherein the male inductive coupler and the female inductive coupler cooperate to transmit telemetry data signals across the well casing (at least paragraphs [0017-0019, 0023-0027] introduces “The wireless data and/or power transmission link may comprise at least one pair of substantially coaxial inductive couplers which each comprise a coiled electrical cable”; “The tubing 7 is inserted into the non-magnetic casing section 5A as illustrated by arrow 18 such that the inductive couplers 15 and 16 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly 8 via the cable assembly 12 to the surface monitor unit 11”; “The presence of a non-magnetic casing section 5A between the inductive couplers 15 and 16 enhances the wireless transmission of electrical power and/or signals between the sensor assembly 8 and the power and/or signal transmission, amplification and/or conversion module 17 so that the sensor assembly 8 may be equipped with a significant amount of sensors”).

In regards to claim 3, Addis further discloses: wherein the male inductive coupler and the female inductive coupler cooperate to transmit power signals across the well casing (at least paragraphs [0017-0019, 0023-0027] introduces “The wireless data and/or power transmission link may comprise at least one pair of substantially coaxial inductive couplers which each comprise a coiled electrical cable”; “FIG. 2 shows in more detail and at a larger scale than in FIG. 1 that the support sleeve 9 is provided with an inductive coupler 15 which is connected to the sensor assembly 8 and that the wireless power and/or signal transmission sleeve 10 is provided with a second inductive coupler 16, which is connected to the cable assembly 12 by a power and/or signal transmission, amplification and/or conversion module 17”).

In regards to claim 6, Addis further discloses: wherein an axial end of the female inductive coupler is positioned proximate and axially aligned with an axial end of a casing coupling connected to the well casing (as shown in at least figures 1-2).

In regards to claim 8, Addis further discloses: a sensor (at least 8) coupled to the female inductive coupler (as shown in at least figure 2).

In regards to claim 9, Addis further discloses: a protection device (at least 9) slid onto the casing, disposed adjacent an axial end of the female inductive coupler, and positioned to protect the sensor (as shown in at least figures 1-2).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addis et al. (US Publication 2011/0284216 A1; hereinafter “Addis”) in view of Borst et al. (US Publication 2006/0048941 A1; hereinafter “Borst”) with the teachings of Deville et al. (US Publication 2013/0120093 A1; hereinafter “Deville”).

In regards to claim 4, Addis discloses claim 1 above.
However, Addis in view of Borst appear to be silent in regards to: wherein the male inductive coupler comprises a second male inductive coupler coil and the female inductive coupler comprises a second female inductive coupler coil generally radially aligned with the second male inductive coupler coil.
Nonetheless, the teachings of Deville are from the same field of endeavor as the inductive couplers therein are directed to provide power signals downhole. Deville teaches for inductive coupler(s) to comprise of a plurality of inductive coupler coils (see at least paragraphs [0056-0061] and figures 5 & 7).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Addis in view of Borst to include for inductive coupler(s) to comprise of a plurality of inductive coupler coils taught by Deville to at least enable electrical communication and power transfers (at least paragraph [0003]). Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 5, Addis further discloses: wherein the male inductive coupler and the female inductive coupler cooperate to transmit telemetry data signals and power signals across the well casing (at least paragraphs [0017-0019, 0023-0027] introduces “The wireless data and/or power transmission link may comprise at least one pair of substantially coaxial inductive couplers which each comprise a coiled electrical cable”; “The tubing 7 is inserted into the non-magnetic casing section 5A as illustrated by arrow 18 such that the inductive couplers 15 and 16 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly 8 via the cable assembly 12 to the surface monitor unit 11”; “The presence of a non-magnetic casing section 5A between the inductive couplers 15 and 16 enhances the wireless transmission of electrical power and/or signals between the sensor assembly 8 and the power and/or signal transmission, amplification and/or conversion module 17 so that the sensor assembly 8 may be equipped with a significant amount of sensors”; “FIG. 2 shows in more detail and at a larger scale than in FIG. 1 that the support sleeve 9 is provided with an inductive coupler 15 which is connected to the sensor assembly 8 and that the wireless power and/or signal transmission sleeve 10 is provided with a second inductive coupler 16, which is connected to the cable assembly 12 by a power and/or signal transmission, amplification and/or conversion module 17”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-9, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-14 and 17 of U.S. Patent No. 11,417,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	The instant application’s claim 1, corresponds to claim 1 of US Patent 11,417,460 B2, as follows:
	A system for use in a well (column 8, line 2), comprising: 
	a well casing having an interior surface and an exterior surface (column 8, lines 3-4); 
	a male inductive coupler positioned at a desired interior location within the well casing along the interior surface, the male inductive coupler comprising a male inductive coupler coil (column 8, lines 5-10); and 
	a female inductive coupler separate from the well casing, sized to slide along the exterior surface, and positioned at a desired exterior location external to the well casing along the exterior surface, the female inductive coupler comprising a female inductive coupler coil (column 8, lines 1-21); 
	the female inductive coupler coil being generally radially aligned with the male inductive coupler coil to enable inductive transfer of signals across the well casing (column 8, lines 22-30).

	The instant application’s claim 11, corresponds to claim 11 of US Patent 11,417,460 B2, as follows:
	A method of inductively transferring signals in a well environment (column 8, lines 51-52), comprising: 
	locating a first inductive coil of a first inductive coupler along an interior of a well casing (column 8, lines 51-52); 
	sliding a second inductive coil of a second inductive coupler along an exterior of the well casing until generally radially aligned with the first inductive coil (column 8, lines 63-67); and 
	coupling a sensor to the second inductive coupler (column 9, line 1).

	Additionally, the following claims are substantial duplicates:
	Instant application’s claim 2 and claim 2 of ‘460
	Instant application’s claim 3 and claim 3 of ‘460
	Instant application’s claim 4 and claim 4 of ‘460
	Instant application’s claim 5 and claim 5 of ‘460
	Instant application’s claim 8 and claim 6 of ‘460
	Instant application’s claim 9 and claim 7 of ‘460
	Instant application’s claim 12 and claim 9 of ‘460
	Instant application’s claim 13 and claim 10 of ‘460
	Instant application’s claim 14 and claim 11 of ‘460
	Instant application’s claim 17 and claim 13 of ‘460

	The instant application’s claim(s) are broader and fully encompassed by the patented claim(s), thus they are obviously directed to the same invention.

Allowable Subject Matter
Claims 11-20 are allowed.

Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 requires the step of “…sliding a second inductive coil of a second inductive coupler along an exterior of the well casing…”. Addis is the closest reference, as it introduces for the female inductive coupler (which comprises a coil) therein to be secured to the well casing (see at least paragraphs [0017-0019, 0023-0027]). However, Addis fails to teach sliding an inductive coil of a second inductive coupler along an exterior of the well casing. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require an improper reliance on hindsight reasoning. 

Claim 18 requires the step of “…sliding the female inductive coupler along an exterior of a casing until further sliding motion is blocked by an abutment; and securing the female inductive coupler on the casing via a casing coupling by torqueing the casing coupling sufficiently to hold the female inductive coupler in compression axially between the casing coupling and the abutment…”. Addis is the closest reference, as it introduces for the female inductive coupler (which comprises a coil) therein to be secured to the well casing (see at least paragraphs [0017-0019, 0023-0027]). However, Addis fails to teach sliding an inductive coil of a second inductive coupler along an exterior of the well casing. Furthermore, Addis fails to teach an abutment and the step of coupling by torqueing. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require an improper reliance on hindsight reasoning and require too significant of a redesign of the prior art system/method.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676